 UNITED STATES COLD STORAGE423United States Cold StorageandJoseph R. Arroyo.Case 17-CA-5498January 16, 1974DECISION AND ORDERwere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oralargument, and to file briefs. Oral argument was waived.Briefswere filed by counsel for the General Counsel andtheRespondent. Upon consideration of the entire recordherein and upon my observation of each witness appearingbefore me, I make the following:BY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 28, 1973, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders shat Respondent,United States ColdStorage,KansasCity,Missouri,itsagents,officers.successors,and assigns,shall take the action set forthin the said recommended Order.IIn par 7 of sec.L,B,5. of his Decision, the Administrative Law Judgestated that "Arroyo testified he was never warned about his leaving earlyand Mackay did not contradict this testimony "The recordshows thatMackay did testify that Cress warned Arroyoabout leaving work without permission However, as we find that the recordas a whole supports tie finding that Arroyo was dischargedfor engaging inprotected activities in violation of Sec 8(a)(1), we find it unnecessary toresolve the conflict in this testimony.DECISIONS rATEMENT OF THE CASEMORTON D. FIuEDMA_J, Administrative Law Judge:Upon a charge filed on February 14, 1973, by Joseph R.Arroyo,an individual, herein calledArroyo or theCharging Party, the Regional Director for Region 17 of theNational Labor Relations Board, herein called the Board,issued a complaint on March 29, 1973, on behalf of theGeneral Counsel of the Board against United States ColdStorage, herein called the Respondent or the Company,alleging violations of Section 8(a)(1) of the Act. In its dulyfiledanswer, the Respondent, while admitting certainallegations of the complaint, denied the commission of anyunfair labor practices.Pursuant to notice, a hearing in this case was held beforeme at Kansas City, Kansas, on April 24, 1973. All partiesFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a division of American ConsumerIndustries,Inc., aNew Jerseycorporation,engaged in theoperation of public warehouse and cold storage facilities invarious citiesof the UnitedStates. Among its facilities, itmaintains a warehouse located at 1501 West 27th Street,KansasCity,Missouri,herein called either the "Ware-house" or the "Cave."The Respondent annually performsservicesof a value in excess of $50,000 directly forcustomers located outside the State of Missouri.It is admitted,and I find,that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.11.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaint herein alleges that the Respondentdischarged employee Joseph R. Arroyo discriminatorily forengaging in protected concerted activity.It further allegesthat the Respondent instructed an employee to engage insurveillanceof Arroyo's protected concerted activity.The Respondent's answer denies the commission of anyof these unfair labor practices and, additionally, theRespondent defends on the basis that Arroyo was anemployee aligned with management and not entitled to theprotectionof the Act.Thusthe issues are:1.Was Arroyoan employee within the meaning of theAct and entitled to the protection of the Act?2.Did the Respondent dischargeArroyo forengagingin protected concerted activity which consisted of assistingin filing complaints of racial or national origin discrimina-tion with the KansasCityHuman Relations Departmenton behalf of three fellow employees?3.Did the Respondent,through its warehouse superin-tendent instruct an employee to engage in surveillance ofthe alleged protected concerted activitiesof Arroyo?B.The Facts1.Arroyo's employment history with RespondentArroyo was hired on August 17, 1970, as a warehouse-man at the Cave at the rate of $3.06 an hour. He evidentlyperformed very well and by November 23, 1970, he wasasked by Respondent's warehouse superintendent, RobertMackay, if he would be interested in becoming a checker.This meant that Arroyo would have to give up membershipin the Union which represented the warehousemen,AmalgamatedMeatcutters and ButcherWorkmen of208 NLRB No. 62 424DECISIONSOF NATIONALLABOR RELATIONS BOARDNorth America, AFL-CIO, Local No. 576. Checkers werenot represented by a union and, according to the testimonyofMackay, were considered "management men" Arroyoaccepted Mackay's offer and, as a result, was promoted tothe position of checker in which position he started at therate of $3.30 per hour. By the time of his discharge onFebruary 14, 1973, Arroyo was earning $4.19 per hour as achecker.2.The status of checkersThe checkers work on the loading docks. At the Cave,there are two loading docks, the front or truck dock wheremerchandise is received or shipped out by motor truck andthe car dock or rear dock by which themerchandise isreceived or shipped out by railroad cars. According toRespondent'swarehouse superintendent,Mackay, theprincipal duties of the checkers are to keep the record ormanifest of what goes into a car, row by row, to keep acount of the product going into the car, and to see that thewarehousemen load the car properly. This involves loadingthe car to the proper height so that the space can be bestutilized and so that all the product that is supposed to beloaded into the car is so loaded. As noted above, Mackaytestified that the checkers were considered "managementmen and were expected to manifest loyalty to theRespondent."RichardWinans, a checker, testified that he considershimself part of management. In support of this testimony,Winans stated that he attended management functions.However, on cross-examination,Winans admitted thatthesewere social functions to which the checkers wereinvited and consisted, in the main, of parties given toindividuals who were leaving the firm or such functions asChristmas partiesHe admitted that no one is required toattend and that these functions are held after work or onweekends.Additionally,Winans testified that he has the "right" torecommend hiring and firing of employees to his supervi-sor.However, he admitted, on cross-examination, that theextent of this "right" with regard to hiring and firing islimited to giving his opinion as to whether the individual inquestion should be hired or fired. He did not testify that hisrecommendations are effective or that the Respondent'ssupervisor gave any particular weight to such recommen-dations.Additionally, the record shows that in May 1971,Teamsters Local 838 filed a petition' to represent theshipping and receiving clerks including checkers and thatArroyo voted in that election which took place on June 19,1971. The Teamsters lost the election.The record also discloses that the checkers punchtimeclocks as do the warehousemen and other rank-and-file employees, are hourly paid as are the warehousemen,work the same hours as warehousemen, take the samebreaks at the same time and in the same place as thewarehousemen, are subject to the same rules that otherCase 17-RC-66242 SeeNorth Arkansas Electric Cooperative, Inc,185 NLRB 5503Phalo PlasticsCorporation,127NLRB 1511, 1513,New EnglandTransportation Company,90 NLRB 539,Capital Transit Company,98 NLRBemployees are subject to, and do not attend supervisorymeetings.The foregoing constitutes all of the testimony andevidencewith regard to the status of the checkers asemployees.The Board has long held that managerial employees areemployees within the meaning of the Act and entitled to itsprotection and to be represented under the Act unless thereissome cogent reason for denying such representation.Assuming that Mackay's testimony that the checkers wereconsidered managerial employees is correct, there appearsno cogent reason why they should not be entitled toprotection under the Act. There would seem to be noconflict of interest in the event that they are represented orin the event they are discriminated against.Moreover,there is no showing that the checkers are associated withthe formulation and implementation of labor relationspolicies or of any other overall policies of the Respondent.Accordingly, in this respect, Arroyo is entitled to protec-tion and is an employee within the meaning of the Act.2The Respondent also seems to contend that the checkersare supervisors.However,as noted above,the only twoindicia of supervisory authority claimed for the checkersare that they can give their opinion to the supervisor as towhether an individual should be hired or fired and thatthey are responsible to see that the cars are loaded in sucha manner that all of the product destined for a car is placedtherein.With regard to the first qualification,there is noevidence that the opinion of the checker is the equivalentof an effective recommendation for hiring or firing. Withregard to the car loading,the manner in which the car isloaded and the direction of the employees in this respectwould appear to be completely routine and does notrequire the exercise of judgment that would ordinarily beexercised by a true supervisor.3 Moreover, the mere factthata checker may report poor performance of anemployee engaged in loading or unloading a car is verymuch like that of an experienced employee observing orreporting on the work of a less skilled employee. Suchqualification is not the hallmark of a supervisor and, Iconclude, is wholly nonsupervisory.4Accordingly, I find that the checkersare neither in nameor in substance genuine supervisors. Although they arecharged with some leadership responsibility, the directionof the work is routine in nature and does not require theuseof independent judgment normally exercised bysupervisors within the meaning of the Act. Accordingly, Ifind and conclude that the checkers are employees withinthemeaning of the Act. This finding and conclusion isbolstered by the fact that the checkers were included in theshipping clerk unit and votedin the electionwhich washeld in May 1971.3.The events leading to Arroyo's dischargeAfter Arroyo was promoted to the position of checker,he performed his work very satisfactorily. In fact, hereceived not only wage rate increases but a number of141,143-1454SouthernBleacheryand PrintWorks, Inc,115 NLRB 787, 791-792,Cumberland Shoe Corporation,144 NLRB 1268 UNITED STATES COLD,STORAGE425complimentson his work from Mackay. In January 1972,Jim Cress became the car dock foreman at the Respon-dent's facility. Soon thereafter there evidently developed,at least inthe minds of the Mexican-American employeesof the Respondent, among them Arroyo, a feeling that theywere being discriminatedagainst intheir workassignmentsand in other matters. The three employees whom Cressallegedly either assigned more difficult work to than anyother of the employees in the facility, or criticized andfoundmore fault with, were George Tinoco, RudolphMarmolelo, and Rafael Abarca.5 These Mexican-Amen-can employees looked to Arroyo for help and forleadership,Arroyo evidently being the best educated andthemost aggressive of the group. Accordingly, Arroyoreceived repeated complaints from these individuals thattheywere being discriminated against dunng 1972 byCress.Marmolelo complained to Arroyo that he was beingwarned by Cress continuously about cursing on the jobwhereas the American employees, both black and white,who also cursed in their work were not warned. Abarca'sproblems apparently were similar to Marmolelo's. Tinoco'scomplaint was that he was being given harder and heavierjobs than the "Americans" in the same department.Arroyo, at the same time, felt that he also was being givenheavier and harder work because of his national origin.Finally, according to Arroyo, whom I credit in thisrespect, things came to a head in January 1973. Therefore,Arroyo agreed with the other three that he would talk toSuperintendentMackay. On January 15, at 7 a.m. on thefront dock,no one elsebeing present, Arroyo told Mackaythat Arroyo felt he was being made to perform harder workthan others because of his Mexican-American ancestry andthatMarmolejo, Abarca, and Tinoco were likewise beingdiscriminated against. Mackay answered that Arroyo wasbeing given harder jobs because he was the best checkerthat the Respondent had. Mackay also told Arroyo that hecould not understand why Arroyo could not change hisattitude and "try to see things the Company's way."Arroyo told Mackay that he felt very close to his peopleand could not change his attitude toward. them. He thentoldMackay that. he had always worked hard for theCompany and never short-changed them, but if things did5The transcript is hereby corrected to read "Abarca," in all places wherethat nameappears as "Abarco "6The Human Relations Department is a municipal government bureauevidently created for the purpose of assuring protection to all of KansasCity,Missouri, citizens against discrimination by reason of race, religion,national origin, or sexrFrom the credited testimony of ArroyoMackay admitted to thisconversation but testified that Arroyo mentioned not the Human RelationsCouncil or Department, but the National Labor Relations Board. He alsodenied,in testifying,that Arroyomentioned any specific names dunng thatconversationFor reasons hereinafter stated, I credit Arroyo's version of theconversation.8From the credited testimony of Arroyo In testifying, Mackay did notdenythe conversation of the afternoon of January 15 or the matters whichwerediscussed between Arroyo, Mackay, and Cress on that occasion Cressdid not testify Because in his testimony, Arroyo mentioned that Mackayasked Arroyo if the latter had filed suit with the Human Relations Council,Ifind and concludethatthat was the bureau referred to Accordingly, I alsofind and conclude that in the conversation of the morning between Arroyoand Mackay the Human Relations Council was mentioned By furthernot get better he was going to file suit with the HumanRelations Council in Kansas City, Missouri.6 This, accord-ing to Arroyo, ended the conversation.7Later that same day, Arroyo was asked by Cress to go toMackay's office. Cress accompanied Arroyo to Mackay'soffice and remained there during a conversation whichensued.Mackay asked Arroyo if the latter had alreadyfiled suitwith the Human Relations Council. Arroyoanswered that "he had the letter at home." Mackay thentoldArroyo that if the latter did not send the letter theRespondent would try to make things better. At this point,Cress interrupted and told Arroyo that Arroyo's conversa-tion in the morning with Mackay was a refusal to work andthat, if Arroyo ever refused to work again, Cress would nothesitate to fire him. Arroyo then told Cress that hisconversation with Mackay that morning was not a refusalto work and that, if in the future, Arroyo felt he was beingdiscrirrunated against he would not hesitate to voice hisopinion. That ended the conversation.8On January 22, Arroyo had another conversation withMackay. Arroyo, at about 7 a.m., proceeded to the front ortruck dock to pick up two assignments that were locatedthere and then proceeded to go back to his assigned area.As he was walking, he saw Mackay and Cress and uponreaching them Cress ordered Arroyo to go back to thefront dock. After Arroyo expressed some disagreementwith this order, he proceeded to the front dock. Within afew minutes, Mackay came to Arroyo at the front dock.Arroyo asked Mackay if the latter knew it was anotherman's week to work the front dock. Mackay did notdirectly answer Arroyo but stated that he had called VirgilCassel, the vice president and general manager of theRespondent's Kansas City facilities, after the January 15conversation and told Cassel about the conversation.Mackay then told Arroyo that in that telephone conversa-tion Cassel had told Mackay thatno one in theCompanyhad ever filed suit against it and that he wanted Arroyofired on the spot.9According to Arroyo, despite the fact that Mackay hadpromised him that things would improve if Arroyo did notsend the letter to the Human Relations Department, thingsdid not improve. As a result, on January 26, ArroyoaccompaniedAbarca, Tinoco, and Marmolejo to theHuman Relations Department in Kansas City, whereAbarca,Marmolelo, and Tinoco filed complaints andextension of this reasoning.Iconclude that with regard to the twoconversations,both of the morning and the afternoon of January 15,Arroyo's versions in his testimony are more accurate than that of MackayIt should also be noted that in my observation of these individuals I wasmuch impressedwith Arroyo's apparent admissions,hereinafter related, ofhis defects and faults as an employee He did not hesitate to admit thesemattersAccordingly, I find that Arroyo was generally a crediblewitness9From the credited testimony of Arroyo Mackay did not directly refutethis conversation but, rather,testified that after the January 15 conversationhe did speak to Cassel who stated that he would come over to the Cave andspeak to Arroyo Cassel stated that in the telephone conversation betweenMackay and himself Mackay stated that Arroyo had told Mackay that hewas going to the NLRB Cassel further testified that, although he was upsetbecause of company policy not to interfere with the rights of employees, hetoldMackayneverto recommend or deny any employee the right to go tothe NLRB or any other board I find that,regardless of the content of thetelephone conversation.the conversationthat Arroyorelated occurred onJanuary 22 was an accurate account of that conversation between Arroyoand Mackay 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDArroyo submitted to the Human Relations Council asupporting affidavit.On the morning of February 14, 1973, Arroyo arrived atwork, went to the clock in order to punch his timecard, andsaw that his timecard was removed from the rack. Hewaited until 7 a.m., at which time Cress told Arroyo toproceed to Mackay's office. Cress accompanied Arroyointo the office. The conversation in the office began withMackay asking Cress to begin. Cress then said to Arroyo,"Joe, we're going to have to let you go." Mackay then said,"We no longer need your services, and quite frankly, we'veheard through word of mouth that you've been agitatingthe employees. We do feel that this is in the best interest ofthe Company. I know you won't believe this, but I hate tolet you go. Your work has always been very good, but yourattitude just isn't what the Company was looking for.You've always been very punctual, and I can't complainabout that. It's just that you won't try to see things theCompany's way." At this point, Mackay referred back tothe conversation of January 15 and said that Arroyo was atroublemaker and had been making trouble for theCompany.In reply, Arroyo again repeated what he had repeatedonce before to Mackay, that Arroyo had always done hisbest and had never short-changed the Respondent and thatallhis actions were in the best interest of the Company.Then Mackay replied that Arroyo had had very goodpossibilitiesand that the Company had been thinkingabout making him a foreman.Mackay went on to say that he thought Arroyo couldhave gone all the way with the Company if it wasn't for hisattitude.At that point, the meeting broke up, Cressaccompanied Arroyo to the latter's locker which Arroyoemptied, and Arroyo left the plant.One other event occurred before Arroyo's dischargewhich has a bearing on the assessment of the meets of theproceeding.About a week before Arroyo's discharge,George Tinoco was walking behind a stack of materialwhen he overheard a conversation between Mackay andErnest Willoughby, the shop steward for the Union whichrepresented the dock workers. Willoughby told Mackaythat "Little Joe" had gotten the men togetherto sign apetition.Mackay told Willoughby that if Joe had anythingmore to say to let Mackay know. (It is noted that Arroyowas known as "Little Joe" and that Joseph Torres, anotheremployee, was known as "Big Joe.") 104.The defense testimonyThe Respondent defends its action in dischargingArroyo on the ground that such discharge was for causeand completely unconnected from any protected concertedactivity in which Arroyo might have engaged. The mainisFrom the testimonyof Tinoco, whichIcredit. Although Mackay andWilloughby bothdenied that this conversation ever took place,Iconcludethat it did In the first place, from my observation of Tinoco as he testified, Iwould have great difficulty in concluding that he fabricated the incident outof the whole cloth. Secondly,althoughWilloughby testifiedthat he was onvacation at the time the alleged petition was allegedly circulatedby Arroyo,Willoughby admitted that Abarca delivered to him before his vacation aletter which had some signatures on it He wastold originallyto process thisletter to the Respondent as was his duty as union steward,but that later hewas insiructed to forget about it Despite these instructions,Willoughbythesis of Respondent's defense is that Arroyo began hiscareer with the Respondentas a vigorousand capableemployee who was rewarded with rapid promotion to aposition which the Respondent considers part of manage-ment. Then, with the advent of certain events, Arroyo'sattitude changed from that of a loyal, hard-working,,enthusiastic "company man" to an erratic, disobedienttroublemakerwhose behavior caused confusion andbreakdown of discipline among the Respondent's employ-ees.Furthermore, according to Respondent's witnesses,Arroyo interfered with the prerogatives of certain foremenand others over whom Arroyo had no authority.The main witness for the Respondent was Mackay, thesuperintendent of the facility involved. According toMackay, Arroyo started to work for the Respondent in1970 as a warehouseman on the dock and was so good athiswork that he was promoted in 3 to 6 months to theposition of checker. When he was first a checker, Arroyowas an exemplary employee.But, in mid-1972 Arroyo'sattitude changed. Arroyo started complaining that he hadtoo much work to do on the car dock, that is the train-loading dock, but refused his turns on the truck dock, orfront dock, where the work was much lighter. Arroyo, intestifying, admitted this but gave as his reasons that hewas, in fact, overworked on the car dock but, when he wasassigned to the truck dock, there was too much idle timeand Arroyo wanted to keep busy at all times.Mackay further testified that during or toward the end of1972Arroyo began complaining that the Respondent,throughDock Foreman Jim Cress, was discriminatingagainst Mexican-Americans by assigning the more difficultand arduous tasks to them in contrast to the lighterassignments given to black and white Americans. Howev-er,Mackay insinuated that Arroyo knew this was not truebecause Arroyo was familiar with the fact that the workwas rotated in such a way that all employees had theirturns at the lighter work and at the heavier work. Mackayfurther stated that Arroyo knew that these rotatedassignments were made without regard to race or nationalorigin. However, where people liked to work together theywere usually permitted to do so. This was true of TinocoandAbarca, two of the individuals against whom,according to Arroyo, Cress was practicing discrimination.Then, according toMackay, whose testimony wassupported by the testimony of Richard Winans, a checker,toward the end of 1972 Arroyo gave the Respondent agreat deal of trouble concerning break periods. WinansheardArroyo, on occasion, before the break buzzersounded, calling to hismen, "It'sbreak time, let's go."Mackay further testified that, although Arroyo waswarned about this practice at one time by Mackay,Mackay heard later that Arroyo had nevertheless disre-,garded the warning and continued the practice.admitted that he stillretained the letter, that it was at home, and that he didnot bring it to the hearingIam inclinedto believe, therefore, thatWilloughby would not haveretained the letter unless it was incriminatingand, moreover, it is undoubtedlytruethat herelated the content thereof, orat least Arroyo's activity with relationthereto,to Mackay. Arroyowas not amember of the Union and therefore Willoughbyowed himno duty toprotect him Additionally. Willoughby admittedon cross-examination thatthe letter concerned itself with Cressand he further admitted that he knewArroyohad somethingto dowith the letter UNITED STATES COLD STORAGE427,Arroyo admittedthat,uponoccasion,he did go to thebreakroomearly beforethe buzzer started and that he toldthe men with whom he was working thattheyshould alsogo early. However,he stated that the reason for this actionwas that itwas very cold on the dockin the wintertime,and that he,therefore,wanted to be sure to get the fullbreak period in the warmthof the breakroom.Mackay additionallytestified that although there was acompany rulethat all employees wear hard hats, on anumber of occasions after the time thatArroyo's attitudechanged,when Mackaywould visitthe dock where Arroyowas working,he had to cautionArroyo toput on the hardhat.However,despite these cautions,Arroyo stubbornlyleft the hat off whenever he was not told to put it on.Arroyo admitsthat he violatedthe companyrulewithregard towearing thehard hatsbut saysdespite hiscomplaining about the rule he wore his hard hat.An additionalindictmentagainst Arroyocame from thetestimony of several individuals.First,Mackay testifiedthatArroyowas guilty of slowing down the work andcausing other employees to slow down.According toMackay, Arroyo wouldgo into the freezer,which was aseparate department under the supervision of ForemanClemon Duke. When in thefreezer,Arroyo wouldtell theforklift drivers to slow down on bringingout the product.Thus,in addition to causing a slowdown,Arroyo alsointerfered with the freezer foreman's responsibility.Duke,in turn, testified that during the last month orapproximatelythat timebeforeArroyowas dischargedArroyocame into the freezer a few times.He asked theforklift drivers not to bring out too muchproduct. Dukehad to askArroyo notto interfere.However,Dukeadmittedhe only saw or heard Arroyo do thisat one time.However,Duke heard from four or five forklift drivers thatArroyo toldthem not to bring out too muchproduct toorapidly. Arroyo,on the otherhand,testifiedthat the onlytimes he told the forkliftdrivers not to bringout too muchproduct was when it dustcould not begotten into the carsand checked off fast enough to prevent the frozen foodproducts from spoiling because of the differences intemperatureon the dockand in the freezer.One of theemployees whom Arroyo allegedlyorderednot to bring out the product from the freezer, too rapidlywas Jose Torres. A coupleof times,accordingto Torres,Arroyo toldhim, "Don't bring too many,we got enoughright now,justslow down."Or "what are you trying todo?" Accordingto all of these Respondent witnesses, thecheckershave no authority over the forkliftdrivers butmust relate all desires to slow down,in the event ofnecessity,through telephones to the freezer foreman whoseoffice is in the freezer department.Arroyo,on the otherhand,said'that therewere onlya couple of telephonestations on the car dock and that it would be difficult to goto the telephone to call in to the freezer foreman.Arroyofurther testified that he wastold by Mackaythat he hadthe authorityto regulate the flow of the product on the raildock. Although checkerWinans testified to the effect thathe had noauthorityto slow down the men onthe dock,Arroyo testifiedthat he has seen and heard Winans andanother checker regulate theflow byhollering to forkliftdrivers,"Stop bringingout product."Additionally,Mackay testified that he wastold by Cress,the dock foreman,thatArroyocontinually complainedabout having to either fill out or follow the manifest whichwas used in car loading.As noted above,Cress did nottestify.Finally,the most egregious of all of the alleged conductwith which the Respondent found fault in Arroyo was thaton February 2 and February 9 Arroyo leftwork early,punched out,and left the premises without seeking thepermission of any of his superiors.This was strictly againstcompany rules because,according to Mackay,the Respon-dent,as a warehousekeeper,was financially responsible fortheproductwhich it housed.Therefore,someone ofresponsibility had to be present up until such actual closingtime in order to check to see that all of the merchandisethat was to go into a car or that was to be brought into theplantwas actually checked in and not lost, strayed, orstolen.Furthermore,according to Mackay,itwas necessar-y to have someone on the dock until closing time in orderto check in or check out last minute arrivals.Additionally,the dock had to be cleaned off and ready for the next day'swork.Arroyo admitted,in testifying,that he did leave onFebruary 2and February 9 without permission.He stated,however, that his workfor the daywas done,that thecheckers are not responsible for cleaning and sweeping thedock,and that,therefore,there was no reason for him to bethere any later than he stayed on those two occasions.However,Arroyo didadmit, that one of the companyrules, the book of which he hada copy,stated that noemployee shall leave the facility without permission fromhis superior.In summing up the reasonsforArroyo'sdischarge,Mackay emphasized that it was not one thing that broughtabout Arroyo's discharge but this whole series of attitudesand lack of responsibilities heretofore set forth whichbrought about the final decision to letArroyo go. Theunexcused absenceson February2 and 9 were merely thelast activities which finally inducedMackay,after convers-ing with Cassel,who toldMackay that it was Mackay'sresponsibility,thatMackay decided to dischargeArroyo.Finally,Mackay and Cassel both testified that neither ofthem had any knowledgethatArroyohad gone to theHuman Relations Department with his three fellowMexican-Americans to file complaints of discrimination byreason of national origin against the Respondent. Therecord clearly shows that the first written notification bytheHuman Relations Department that Arroyo and theother three had filed complaints was a letter datedFebruary 16,1973, and was addressed to Cassel informingCassel of the complaint.According to Cassel,he did notreceive this letter untilFebruary 27.Indeed,this letter,introduced into evidence,was time-stamped as havingbeen received in Cassel's office on that date.However, inany event, the letter was not written until 2 days afterArroyo hadbeen discharged.Thus,there is no directevidence of Respondent knowledge that the complaintswith the Human Relations Department of KansasCity hadbeen filed before or at the timeof Arroyo'sdischarge. 428DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Analysis and concluding findingsIn assessingthe testimony which I have credited of thewitnessespresented by the General Counsel as against thetestimony which I credit, in view of Arroyo's admission, oftheRespondent's witnesses who testified as to Arroyo'sdefects as an employee, I note that if it were not for certainfactors, hereinafter related, that the reasons stated by theRespondent for Arroyo's discharge were valid ones and Iwould be obliged to dismiss the complaint. Thus, it isapparent that, from sometime in the middle of 1972, forwhatever reason Arroyo's attitude had changed. I creditthe testimony of Mackay to the effect that the Respondentconsiders the checkers as "company men" and expectedloyalty from them. Thus, after considering the above setforth defects of Arroyo as admitted by Arroyo, I wouldconclude that the Respondent had good reason, had itchosen to do so back in 1972, to discharge Arroyo.However, the factor of the timing of the discharge must beconsidered in light of all of the other facts.It isalso apparent from the record that there is no directevidence that the Respondent had knowledge of Arroyo'sactivities in going with his threeMexican-Americancompatriots to the Human Relations Department untilafterArroyo was discharged. For the purposes of thisdecision, I make the finding that as of the date of Arroyo'sdischarge the Respondent did not have such knowledgeand, therefore, could not have discharged Arroyo for thisparticular activity.However, as noted above, Arroyo's acts of misconductcited above began over one-half year before Arroyo wasultimately discharged. The Respondent evidently had ahigh opinion of Arroyo's talents asa checker and, in fact,Mackay told Arroyo on a number of occasions that Arroyowas the best checker that the Respondent had. Thus, I findthattherewas to a certain extent, at least, somecondonation of Arroyo's behavior until January 15, 1973,when Arroyo informed Mackay that he was going to go tothe Human Relations Department to file a complaint. Inthat conversation on the morning of January 15, ArroyoinformedMackay that Arroyo and the other threeMexican-Americanswhom he represented were beingmistreated discriminatorily by Cress. Thus, for the firsttime,on that date, the Respondent learned that Arroyowas engaged with Tinoco, Abarca, and Marmolejo in theconcerted protected activity of protesting what theyconsidered to be discrimination against them because oftheir national origin.ii Whether Arroyo and the other threewere justified in their accusations of discrimination is hereimmaterial.The fact that they sincerely thought they werebeing discriminated against renders their activity protect-ed.Moreover, that Mackay thought that Arroyo was inearnestis indicated by the conversation later that day inwhich Mackay asked Arroyo if the latter had filed a chargeas yet and Arroyo said that he had not, that the letter wasat home. When this statement was made by Arroyo,Mackay then told Arroyo that if the latter did not file acomplaintMackay would see to it that conditionsimproved"SeeSeeTannerMotor Livery, Lid.,166 NLRB 551,Universal Services, Inc,and Associates,184 NLRB381,Gibbs Die CastingAluminumCorp, GibbsThus we have proof of actual knowledge of activity byArroyo and his fellow Mexican-Americans by the Respon-dent.Additionally,Mackay in his later conversation withWilloughbywas overheard by Tmoco to state, afterWilloughby had told Mackay that "Little Joe" had gottenthemen together to sign thepetition, that if Little Joe hadanything more to say to let Mackay know. In thismanner,theRespondent had additional information to the effectthat the concerted protected activity was continuing. Andthiswas just I week before Arroyo was discharged.Additionally, Arroyo had a conversation with Mackay onJanuary 22, wherein Mackay related that he had informedCassel, the manager of the entire enterprise in Kansas City,of the January 15 conversation. In that January 22conversation,Mackay stated, Cassel told Mackay that noone in the Company had ever filedsuit againstit and thathe wanted Arroyo fired on the spot.Finally, there is presented for consideration the state-ments by Mackay to Arroyo at the time that Arroyo wasdischarged on February 14. As related in Arroyo's creditedtestimony, Mackay said, "We no longer need your services,and quite frankly, we've heard through word of mouth thatyou've been agitating the employees. We do not feel thatthis is in the best interest of the Company." And then,Mackay again stated that Arroyo was a troublemaker andhad been making trouble for the Company.Lastly, there is presented for consideration the serviceletter,requested by Arroyo, written by Cassel, datedFebruary 27, in which, although Arroyo's defects as anemployeewere listed,Cassel admitted knowing thatArroyo had made complaints of discrimination because ofancestry and stated, "Mr. Mackay believes your opinion inthis regard was not justified, but felt that such a belief oropinion on your part was so contrary to your responsibilityas a part of Company management that your continuedemployment was not feasible."Iconclude that there existed lawful justification fordischargingArroyo.This is clear from Arroyo's ownadmissionsas to his faults as an employee.But it was notuntil afterArroyo let it be known to Mackay that he wasengaged in protesting what Arroyo considered discrimina-tory practices that Arroyo's faults as an employee becameimportant enough to the Respondent to bring aboutArroyo's discharge. It is true that Arroyo's unexcused earlydepartures on February 2 and 9 constituted conduct forwhich he could have been discharged. Nevertheless,Arroyo testified he was never warned about his leavingearly and Mackay did not contradict this testimony. I,therefore, conclude and find that these unexcused earlydepartureswere utilized by Respondent to dischargeArroyo pretextually. I find that Arroyo would not havebeen discharged had it not been for his earlier conduct inprotesting what he believed to be discrimination. In otherwords, but for Arroyo'sengagingin protected concertedactivity, despite his shortcomings as an employee, Arroyowould not have been discharged on February 14.Accordingly, I find that Arroyo was discharged forengagingin protected concerted activity and that therebythe Respondent violated Section 8(a)(1) of the Act.FederalDivision,174 NLRB 75 UNITED STATES COLD STORAGEAdditionally, I find and conclude that Mackay's instruc-tion to Willoughby, approximately a week before Arroyowas discharged, to report to Mackay anything further thatWilloughby might learn about Arroyo's activities, consti-tuted instructions to an employee to engage in surveillanceof another employee's protected concerted activities. Suchinstructions on the part of Mackay constituted furtherviolation of Section 8(a)(1) of the Act.12111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV.THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action, set forth below, designed toeffectuate the policies of the Act.It having been found that the Respondent, by instructingan employee to engage in unlawful surveillance of hisfellow employees restrained and coerced employees inviolation of Section 8(a)(1) of the Act, I shall recommendthat the Respondent cease and desist therefrom.It having been found that the Respondent discriminato-rily discharged Joseph R. Arroyo, I shall recommend thatthe Respondent offer Arroyo immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges. In addition, I shallrecommend that Respondent make Arroyo whole for anyloss he may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equal tothat which he would normally have earned from the dateof his discharge, less net earnings during said period.Backpay shall be computed with interest on a quarterlybasis in the manner described by the Board in F. W.Woolworth Company,90 NLRB 289, 291-295;Isis Plumb-ing & Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.By instructing an employee to engagein surveillanceof his fellow employees' protected concerted activity, theRespondent has interfered with, restrained, and coerced its12Crown Laundry & Dry Cleaners Inc, and GulfLinen Service Inc,160NLRB 746, 759,Fleetwood Trailer Co of Ohio,Inc,138 NLRB304, 30813 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec429employees in the exercise of rights guaranteed saidemployees by Section 7 of the Act and thereby Respondenthas engagedin and is engaging in unfairlabor practiceswithin the meaning of Section 8(a)(1) of the Act.3.By discriminatorily discharging its employee JosephR. Arroyo for engaging in protected concerted activity, theRespondent has violated Section 8(a)(I) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 13Respondent, United States Cold Storage, Kansas City,Missouri, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Instructing employees to engage in surveillance of theprotected concerted activities of other employees.(b) Interfering with, restraining, or otherwise coercingemployees in the exercise of rights guaranteed in Section 7of the Act, by discharging or otherwise discriminating inregard to the hire, tenure of employment, or any term orcondition of employment of its employees for engaging inprotected concerted activities.(c) In any other manner interfering with, restraining, orcoercing employees in the right to self-organization, toform, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing,toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Joseph R. Arroyo immediate and full reinstate-ment to his former job or, if that position no longer exists,to a substantially equivalent position without prejudice tohis seniority or other rights and privileges enjoyed, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, and allreports and records necessary to analyze the amount ofbackpay due under this Order.(c) Post at its office and warehouse located at 1501 West27th Street, Kansas City, Missouri, copies of the attachednoticemarked "Appendix." 14 Copies of said notice, onforms provided by the Regional Director for Region 17,102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by(Continued) 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter being duly signed by Respondent's representative,shallbe posted by the Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensuresaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT instruct any of our employees toengage in surveillance or spying upon the protectedconcerted activities of any other of our employees.WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed themunder Section 7 of the National Labor Relations Act,by discharging or otherwise discriminating in regard tothehire,tenureof employment, or any term orcondition of employment of our employees for engag-ing in protected concerted activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the right to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, inconformity with Section 8(a)(3) of the Act.WE WILL offer Joseph R. Arroyo immediate and fullreinstatement to his former job or, if that Job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.Furthermore, we will pay to Joseph R. Arroyo all of themoney which he would have earned had it not been forour discrimination against him.DatedByUNITED STATES COLDSTORAGE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 616-Two Gateway Center,Fourth At State, Kansas City, Kansas 66101, Telephone816-374-4518.